 196'DECISIONS OF' NATIONAL LABOR RELATIONS BOARD4.The evidence adduced herein establishes that International- Woodworkers ofAmerica, AFL-CIO, through its agent, William J'. Stringer, violated Section 8(b)(1) (A) of the Act.5.The incidents- involved herein are, not so convictive' of' a. fixed determinationon, the part of Respondent to, deprive, employees of rights, secured, by the Act as tojustify a belief that the Act's preventive purposes, will or may be thwarted'unlessan order to, cease and, desist from such-acts be recommended or issued.[Recommendations omitted from'publication.],Lion Brand;Inc.andInternational'Union of Electrical,Radio,,and Machine,Workers,, District. 3,AFL-CIO:'Case No. 3-RC-2344.April 21,,1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a, hearing was, held before: John H. Galvin, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.2Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board hasp delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Leedom, andFanning].Upon the entire record, the Board finds :1.Recently, upon a stipulated settlement, the Board asserted juris-diction over the Employer and entered a Decision and Order dated'June 13, 1960, in Case No. 2-CA-6768,L. & B. Products Corp., LionBrand, Inc.(not published in NLRB volumes). In the absence ofany change in the Employer's operation since that time, we find thatthe Employer is engaged in commerce within the meaning of the Acts2.The labor organizations named below claim to represent certainemployees of the Employer.4'The name of the Petitioner appears as corrected at the hearing.2 The Intervenor and counsel for L.&B. Products contended at the hearing that thehearing officer erred in granting the motion to amend the petitionto reflecta change inthe name of the Employer from L. & B. Products to Lion Brand, Inc,for the reason thatLion Brand,Inc, is a different corporation which did not receive notice of these pro-ceedingsThe face of the petitionclearly indicates in all other respectsthat Lion Brand,Inc., Is the Employer herein.For example,as described in the petition,the employeesinvolved and the plant identified could only be those of Lion Brand,Inc., at theStottvillelocation.The record shows that Joseph.Zelinger,the general manager of Lion Brand,Inc., at its Stottville plant, received a copy of the petition and notice of these representa-tion proceedings.Moreover,there appears to be a close relationship of management andbusiness interests between the two corporations.After theamendmentto the petition,counsel who had appearedfor L. &B. Products participated in the proceeding and madecontentions with respectto theinterests of Lion Brand, Inc.Under thesecircumstances,Lion Brand, Inc., cannot properly plead surprise,and the amendmentof the petition withrespect tothe Employer's name was, aswe find, merely the correctionof a formal defectin the petition and was not prejudicialto the Employer.Accordingly,the motion to dis-miss the petition is denied.9 Avco Manufacturing Corporation,Appliance and Electronics Division,107 NLRB 295.'StottvilleIndependent Union,Inc., intervened on a basis of its contractual interest inthe employees.131 NLRB No. 32. LION BRAND, INC.1973.The Intervenor contends that the petition filed onJuly27, 1959,was untimely with respect to its contract with the Employer and thatthe contract is a bar.The following are relevant particulars of thefirst two paragraphs of the Intervenor's 5-year contract:Agreement,made this 2nd day of July, 1957,betweenLIONBRAND, INC.,a New York corporation with its principal placeof business in Stottville, New York, hereinafter called employer,and,STOTTVILLE INDEPENDENT UNION,an unincorpo-rated association of employees of Lion Brand, Inc., hereinaftercalled Union; wherein, in consideration of mutual covenants, itis agreed,Section 1:This contractshall take effect immediately upon itsexecutionby the contracting parties and shall terminate onJune 30,1962....... [Emphasis supplied.]Testimony was offered by Leonard Cascioli, chairman of the Inter-venor, to establish that the contract was not actually executed by thecontracting parties until about the middle of August 1957.The In-tervenor contends that under the terms of section 1 of the contract,supra,i.e., that the contract "shall take effect immediately upon itsexecution," the effective date of the contract was approximately Au-gust 15, 1957.Accordingly, Intervenor asserts that the contract is abar for its 2-year reasonable term, or until approximately August 15,1959, and that since the petition was filed on July 27, 1959, it wasuntimely as having been filedduringthe 60-day insulated period im-mediately preceding the expiration of the first 2 years of the Inter-venor's contract .5However, the last paragraph of the Intervenor's contract states:IN WITNESS WHEREOF, the parties have signed thisagreement in the city of Hudson, New York,on the date firstabove written.[Emphasis supplied.]The date "first above written," appearing in the very first para-graph of the contract quoted above, is July 2, 1957. Therefore, thecontract clearly indicates that it was executed, and thereby becameeffective, on July 2, 1957.Thus, the filing date of the petition, onJuly 27, 1959, was more than 2 years after the execution and effectivedate of the contract.The parol evidence of Cascioli as to date ofexecution cannot, in circumstances such as these, serve to vary theexpress terms of the contract sUnder well-established contract-bar policies, we find that the pe-tition was timely since it was filed more than 2 years after the effec-tive date of the Intervenor's 5-year contract.'Accordingly, we findSeePacific Coast Association of Pulp and Paper Manufacturers,121 NLRB 990.e SeeBenyamin Franklin Paint&Varnish Co.,124 NLRB 54.See footnote 5,supra 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the contract is not a bar, and that a question affecting commerceexists concerning the representation of employees of the Employerwithin the meaning of Section 9 (c) (1) and Section 2 (6) and (7) ofthe Act.4.We find that the following employees constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9(b) of the Act:All production and maintenance employees, excluding all officeclerical employees, guards, professional employees, and supervisors asdefined in the Act 8[Text of Direction of Election omitted from publication.]8 The unit appearsas amended at the hearing.Cooks,Waiters and Waitresses Union,Local 327; and PeoriaLocal Joint Executive Board,Hotel and Restaurant Em-ployees International Union;and Anna C.RimingtonandGreater Peoria Restaurant Association.Case No. 13-CB-840-2..April 24, 1961DECISION AND ORDEROn August 2, 1960, Trial Examiner Thomas F. Maher issued hisIntermediate Report in this case, finding that the Respondent hadviolated Section 8(b) (1) (A) of the Act and recommending that theycease and desist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.TheTrial Examiner also recommended that the separate complaint alleg-ing violations of Section 8 (b) (3) of the Act be dismissed. Thereafterthe Charging Party and the General Counsel filed exceptions to theIntermediate Report, and supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Leedom, and Fanning].The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the exceptions and briefs, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner to the extent consistent with the decision set forthbelow.The complaint in this case alleges that the Union unlawfully refusedto bargain with the Association by executing individual contractswith two restaurants, Vonachen's Junction and the Steak House, onJune 6 and January 18, 1960, respectively.A preliminary question131 NLRB No. 33.